[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 16050
                                  FACTS
There is an appeal brought pursuant to § 7-250 of the Connecticut General Statutes. The appellants question the assessment of benefits as to their property known as 83 Mountain View Terrace in North Branford. The benefit conferred resulted from the Town of North Branford's installation of sewer lines in the "White Hollow" area, an area plagued by sanitation problems due to defective and inadequate septic tank systems.
The appellants are found to be aggrieved for purposes of this appeal. These appellants have not hooked up to the new sewer lines and their property is not suffering sanitation problems. The assessment appealed from is $12,3000, the same sum assessed to each of the home sites in the sewered area.
                               DISCUSSION
Connecticut case law holds that a special benefit assessment imposed by a municipality is presumed to be valid and correct.Katz v. West Hartford, 191 Conn. 594, 602 (1983). The burden is on the appellants to produce substantial countervailing evidence to rebut this presumption. Anderson v. Litchfield,4 Conn. App. 24, 28 (1985).
The appellants have presented no such evidence and the court stated to Mr. Chen that one need not be connected to the sewer line to be assessed for special benefits. Shoreline care Ltd.Partnership v. North Branford, 231 Conn. 344, 352 (1994).
Mr. Chen did argue that his house was substantially below the grade of the sewer line so that even if he were to attempt a hookup, it would be overly expensive. If enjoyment of the special benefit were not possible, the appellants might have a compelling argument.
However, counsel for the town noted that the town was very much aware of these particular situations and had adopted a grant program to cover the cost of the pumping equipment needed to make the lines available to taxpayers so situated.
                               CONCLUSION CT Page 16051
It is therefore the conclusion of the court that the appellants not having met their burden of proof, the appeal is dismissed.
Anthony V. DeMayo, Judge Trial Referee